DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US Patent Application Pub. No.: US 2004/0164641 A1).
For claim 1, Yamada et al. disclose the claimed invention having a stator (reference numeral 5, figures 1, 8) having a connecting wire (reference numerals 55a, 55b, figure 9) for fastening a coil rising wire (reference numerals 56a, 56b) from a plurality of core units (reference numeral 51a) formed by disposing the plurality of core units having coils in an annular shape around a rotation shaft (reference numeral 4) for 
For claim 2, Yamada et al. disclose the claimed invention having a stator (reference numeral 5, figures 1, 8) having a connecting wire (reference numerals 55a, 55b, figure 9) for fastening a coil rising wire (reference numerals 56a, 56b) from a plurality of core units (reference numeral 51a) formed by disposing the plurality of core units having coils in an annular shape around a rotation shaft (reference numeral 4) for each layer (see figures 8, 9); a rotor (reference numerals 31, 32) disposed to face the stator in the direction of the rotation shaft (see figure 8); a rotation shaft (reference numeral 4) rotating with the rotor (figure 8); and a housing (reference numeral 21) for fixing the stator (see figure 8), wherein the housing has a lead-out part (left side of pole member 5s, see figure 9) which extracts the connecting wire out of the housing (see figure 9), and the stator (reference numeral 5) is configured to fasten the coil rising wire from the core unit with the connecting wire except in a region facing the lead-out part 
For claim 6, Yamada et al. disclose the claimed invention having a stator (reference numeral 5, figures 1, 8) having a connecting wire (reference numerals 55a, 55b, figure 9) for fastening a coil rising wire (reference numerals 56a, 56b) from a plurality of core units (reference numeral 51a) formed by disposing the plurality of core units having coils in an annular shape around a rotation shaft (reference numeral 4) for each layer (see figures 8, 9); a rotor (reference numerals 31, 32) disposed to face the stator in the direction of the rotation shaft (see figure 8); a rotation shaft (reference numeral 4) rotating with the rotor (figure 8); and a housing (reference numeral 21) for fixing the stator (see figure 8), wherein the housing has a lead-out part (left side of pole member 5s, see figure 9) which extracts the connecting wire out of the housing (see figure 9), and the stator (reference numeral 5) is provided such that a fastening region in which the coil rising wire (reference numerals 56a, 56b) from the core unit is fastened with the connecting wire is provided at a position facing an inner wall of the housing and not facing the lead-out part (coil rising wire portions 56a, 56b for core unit at 5s do not have fastening regions with lead out part at 5s, see figure 9), the stator being integrally molded (molten resin used for stator, see paragraph [0106]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. as applied to claims 1 and 2 above, and further in view of Michaels et al. (US Patent No.: 6856055).
For claims 3 and 7, Yamada et al. disclose the claimed invention except for when the coil rising wires from the plurality of core units are fastened to the connecting wire, the stator bends the coil rising wires in a circumferential direction orthogonal to the rotation shaft and fastens the coil rising wires to the connecting wire, and among the plurality of core units, a direction of bending in the circumferential direction of the coil rising wire from the core unit facing the lead-out part is different from a direction of bending in the circumferential direction of the coil rising wire from the core unit not facing the lead-out part.  Having wires from the coil rising wire bend in different directions in the circumferential direction is a known skill as disclosed by Michaels et al. (see figure 6, and figure below), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wires bending in different directions in the circumferential direction as disclosed by Michaels et al. for the coil rising wires from the core units of Yamada et al. for predictably providing desirable configuration for facilitating the forming of the stator component.  

    PNG
    media_image1.png
    655
    1048
    media_image1.png
    Greyscale

For claims 5 and 9, Yamada et al. disclose the claimed invention except for the stator being provided with a wiring piece for supporting a fastening part of the coil rising wire to the connecting wire in a core unit not facing the lead-out part.  Providing a wiring piece is a known skill in the art as exhibited by Michaels et al. (see figure 5, reference numeral 100) and a person of ordinary skill can apply the wiring piece to support the fastening part of Yamada et al. in the core unit not facing the lead-out part.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wiring piece as disclosed by Michaels et al. for the fastening part of Yamada et al. for predictably providing desirable configuration for facilitating the forming of the stator component.  

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. as applied to claims 1 and 2 above, and further in view of Inoue et al. (US Patent No.: 8154163).
For claims 4 and 8, Yamada et al. disclose the claimed invention except for fastening of the coil rising wire to the connecting wire being fastened by a T-type terminal.  Inoue et al. disclose T-type terminals (reference numeral 44) for fastening wires (see figures 3-6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the T-type terminals as disclosed by Inoue et al. for the fastening of the coil rising wire to the connecting wire of Yamada et al. for predictably providing desirable configuration for facilitating the forming of the stator component.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of stator winding configurations: US 20150137634 A1 (KURITA; Kazuhisa et al.), US 20140292124 A1 (NAKAMURA; Yoshinobu et al.), US 20130257183 A1 (YOKOGAWA; Tomoyoshi), US 20120293024 A1 (Yokogawa; Tomoyoshi et al.), US 20100052461 A1 (Sasaki; Kei).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX W MOK/Primary Examiner, Art Unit 2834